Citation Nr: 0002406	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to an evaluation in excess of 40 percent for 
multiple joint arthralgia, rheumatoid-arthritis type.  

4.  Entitlement to an evaluation in excess of 10 percent for 
asthma prior to October 7, 1996.  

5.  Entitlement to an evaluation in excess of 30 percent for 
asthma on and after October 7, 1996.  

6.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back pain with left L5-S1 radiculopathy.  



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1954 to October 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Fort Harrison Regional Office (RO).  
That determination declined to reopen a previously denied 
claim of service connection for post-traumatic stress 
disorder (PTSD); denied service connection for hearing loss; 
denied an evaluation in excess of 40 percent for multiple 
joint arthralgia, rheumatoid-arthritis type; denied an 
evaluation in excess of 20 percent for chronic low back pain 
with left L5-S1 radiculopathy; denied an evaluation in excess 
of 10 percent for asthma; and denied a total disability 
rating based upon individual unemployability.  

In a March 1999 rating decision, the RO established 
entitlement to a total disability rating based upon 
individual unemployability, thereby constituting a full award 
of that benefit sought on appeal.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling West v. 
Brown, 7 Vet. App. 329 (1995) and ruling that a notice of 
disagreement applies only to the element of the claim being 
decided, such as service-connectedness).  See also Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland 
v. Brown, 9 Vet. App. 324 (1996).  For this reason, the Board 
no longer has jurisdiction over the unemployability claim.  

Also in a March 1999 determination, the RO assigned a 30 
percent evaluation to the asthma disability effective October 
7, 1996, the effective date of regulations supporting the 
increase.  See 38 C.F.R. §§ 4.96, 4.97 (1996); 61 Fed. Reg. 
46,728 (Sept. 5, 1996); 38 C.F.R. §§ 4.96, 4.97 (1999); 
Rhodan v. West, 12 Vet. App. 55 (1999) (Haywood v. West, No. 
97-25).  But see Haywood v. West, No 99-7056 (Fed. Cir. Oct. 
28, 1999) (vacating the Rhodan/Haywood decision).  

In adjudicating a claim for an increased rating for a 
service-connected disability, the VA is required to consider 
and discuss the severity of the disability with reference to 
at least the next-higher disability rating provided for in VA 
regulations with respect to that disability.  Thus, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and, 
therefore, such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  In this case, the appellant's 
claim for increased compensation of his asthma disability is 
bifurcated as described on the title page of this decision.  

For the reasons discussed below, the Board will reopen and 
find well grounded the claim of entitlement to service 
connection for PTSD and remand the claims listed on the title 
page of this decision for further development as discussed in 
the Remand section of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
was denied by decision in January 1994; the appellant was 
notified by the RO thereof on January 18, 1994; he did not 
initiate an appeal of that issue.  

2.  The additional evidence concerning PTSD received into the 
record after January 1994 is probative and material, as it 
bears directly and substantially on the specific matter at 
hand.  

3.  Competent evidence has been submitted linking the post-
service findings of PTSD to service.  





CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1994 rating decision, the RO denied the 
appellant's claim of service connection for PTSD and notified 
him of that determination in a January 18, 1994 letter.  He 
filed a January 1994 notice of disagreement and the RO issued 
a June 1994 statement of the case.  In March 1995, the 
appellant filed a VA Form 9 (substantive appeal) regarding 
the PTSD claim.  

The January 1994 rating decision became final at the 
expiration of the one-year period following the January 18, 
1994 notice of that determination, or on January 18, 1995.  
The appellant did not file a substantive appeal perfecting an 
appeal as to this issue until March 1995, about two months 
after January 18, 1995.  See 38 C.F.R. § 20.200 (appeal 
perfected by filing of timely notice of disagreement, 
issuance of statement of the case, and filing of timely 
substantive appeal).  

Final decisions may not be reopened in the absence of new and 
material evidence.  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Whether 
new and material evidence is submitted is a jurisdictional 
test.  The Board must reopen the claim if such evidence is 
submitted and cannot do so if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  

In October 1996, the appellant filed a claim to reopen this 
determination.  The RO declined to reopen the prior final 
decision in a March 1998 rating decision.  The appellant 
disagreed, and the RO developed the claim for appellate 
review.  

The analysis required to adjudicate the application to reopen 
the previously denied claims requires three steps as set 
forth in Elkins v. West, 12 Vet. App. 209, 214 (1999).  VA 
must (1) determine whether the [appellant] has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108; (2) if new and material evidence has been presented, 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters, 12 Vet. App. at 206-07.  

Thus, the first determination is whether the appellant has 
submitted new and material evidence.  New evidence that was 
not likely to convince the Board to alter its previous 
decision could be material if it provided a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even where it would not eventually 
convince the Board to alter its rating decision.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. 
App. at 214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) 
(reopening required where new evidence bears directly or 
substantially on matter).  New and material evidence must be 
presented or secured since the time the claim was finally 
disallowed on any basis and need be probative only as to each 
element that was a specified basis for the last disallowance.  
Evans, 9 Vet. App. at 284-85.  

Since the January 1994 rating decision, the record includes 
an October 1998 VA examination containing a diagnosis of 
PTSD.  The basis of the January 1994 denial of the claim was 
the lack of a current diagnosis of PTSD.  Because the October 
1998 examination report provided a diagnosis that was lacking 
in January 1994, the new evidence is material.  Thus, the 
Board determines that the appellant's application to reopen 
the January 1994 rating decision is granted.  

The second determination is whether the claim as reopened is 
well grounded.  See 38 U.S.C.A. § 5107(a).  In order for a 
claim to be well grounded, there must be competent medical 
evidence of a current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and competent medical evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

The October 1998 VA examination report included a diagnosis 
of PTSD, thereby satisfying the initial element of a well-
grounded claim.  The appellant maintains that he was exposed 
to many stressful experiences during his service in Vietnam.  
The truthfulness of his contentions must be presumed when 
determining whether a claim is well grounded, thereby 
satisfying the second element of a well-grounded claim.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The October 1998 
VA examiner noted those claimed stressors as the basis for 
the diagnosis of PTSD, thus satisfying the third and final 
element of a well-grounded claim.  

Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in further development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  
Action to comply with this duty to assist will be addressed 
in the Remand section below.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for PTSD, the 
application to reopen the January 1994 rating decision is 
granted.  

The claim of entitlement to service connection for PTSD is 
well grounded.  




REMAND

VA has a statutory duty to assist the appellant in the 
development of facts pertinent to a well-grounded claim.  The 
claim of service connection for PTSD and the claims for 
increased evaluations of the multiple joint arthralgia, 
rheumatoid-arthritis type, asthma, and chronic low back pain 
disabilities are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  The question of whether the claim of service 
connection for hearing loss is well grounded is deferred at 
this time so that VA may address the following due process 
consideration.  

Representation

In October 1996, the appellant executed a VA Form 22a 
(Appointment of Attorney or Agent as Claimant's 
Representative) naming a private attorney as his 
representative.  This designation must be honored unless it 
is revoked by the appellant or withdrawn by the attorney.  
38 C.F.R. § 20.603(a).  A representative may withdraw 
services at any time prior to certification of the appeal to 
the Board by written notice to both the appellant and the RO.  
38 C.F.R. § 20.608(a).

In a February 1999 letter to the RO, prior to certification 
of the appeal to the Board in August 1999, the attorney wrote 
that he no longer represented the appellant.  This letter did 
not indicate that a copy was provided to the appellant or 
that he was otherwise informed of the attorney's withdrawal.  
Subsequent communications between the RO and the appellant do 
not indicate whether the appellant was aware of his 
attorney's withdrawal.  The appellant is entitled to the 
right of representation.  38 C.F.R. § 20.600.  To ensure the 
appellant enjoys that right, the claims listed on the title 
page of this decision will be remanded.  

PTSD

While the case is remanded for reasons of due process as 
outlined above, further development of the record should be 
undertaken with respect to the well-grounded claim of service 
connection for PTSD, which requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  Prior to June 18, 
1999, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor; if the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
was accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown , 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

As discussed below, the RO should make a determination as to 
whether the appellant engaged in combat with the enemy; if 
not, ask the appellant to provide any further specific 
information as to his alleged stressors; make a specific 
determination as to which stressor(s) are verified; and, only 
if a stressor is verified, have the appellant examined by a 
VA psychiatrist to determine any link between the diagnosis 
of PTSD and any verified stressor.  

The case is REMANDED for the following development:

1.  The RO should contact the appellant 
and inform him of the withdrawal of his 
appointed attorney and his right to 
representation by a recognized 
organization, attorney, agent, or other 
authorized person.  He should be provided 
with a reasonable time for response.  

2.  After completion of the action in 
paragraph (1), the RO should request that 
the appellant supply the names and 
addresses of any individuals or treatment 
facilities that have treated him for 
multiple joint arthralgia, rheumatoid-
arthritis type, asthma, chronic low back 
pain, hearing loss, and PTSD since 
October 1998, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

3.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, that conclusion 
must be accepted as conclusive evidence 
of the claimed in-service stressor.  The 
RO's attention is directed to the law 
cited above and to a recent VA General 
Counsel opinion.  VA O.G.C. Prec. Op. 12-
99 (Oct. 18, 1999).  

4.  If the RO determines that the 
appellant was not engaged in combat, then 
the appellant should be requested to 
provide, within a reasonable time, any 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  

5.  On receipt of the appellant's 
response, or after a reasonable period of 
time has passed without such response, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on a review of all 
pertinent documents.  This summary, and 
any supporting document regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  They 
should be asked to certify the occurrence 
of the incident(s) and any indication of 
the appellant's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should follow 
up accordingly.  

6.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of stressor(s), the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

7.  If, and only if, the RO determines 
that the record establishes the existence 
of stressor(s), then the appellant should 
be afforded a VA psychiatric examination 
to determine the nature and etiology of 
all psychiatric disorders found to be 
present.  The RO must specify for the 
examiner the stressor(s) that it has 
determined are established by the record 
and the examiner must be instructed that  
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the rationale for all opinions 
expressed.  All necessary special 
studies, to include psychological testing 
and evaluation, should be accomplished.  

8.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	P. B. Werdal
	Acting Member, Board of Veterans' Appeals


 



